Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
In these consolidated appeals, Theodore B. Gould, individually, and as in his capacity as executor of the estate of his wife, Helen C. Gould, appeals from the tax court’s orders upholding the Commissioner of Internal Revenue’s determinations with respect to the Goulds’ income tax liabilities for the 2000 to 2003 and 2005 to 2007 tax years. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the tax court. Gould v. Comm’r of Internal Reve*251nue, Nos. 11606-10L, 004592-08, 005887-07L (U.S.T.C. Nov. 26, 2012; filed Feb. 22, 2013 & entered Feb. 25, 2013; Apr. 9, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.